      Case 7:18-cv-04622-NSR-PED Document 100 Filed 04/21/21 Page 1 of 4




MEMORANDUM ENDORSEMENT
                                                             4/21/2021

Mendel Stern, et al., v. Highland Lake Estates Homeowners Association, et al., 18-Civ-4622

The Court is in receipt of a motion seeking dismissal of: (1) claims asserted by Plaintiffs Israel
Ostreicher, Avrohom Ostreicher, Esther Schwimmer, Joel Sabel, and Abraham Kohn (collectively,
“Settling Plaintiffs”) against Defendants Highland Lake Homeowners Association, Arthur
Edwards, Inc., Archway Property Management, Inc., Carmine Mastrogiacomo, Christopher
Perino, Alex Rubanovich, Nancy Diaz, and Ray Torres (collectively, “Defendants”); and (2) all
counterclaims asserted by Defendants against Settling Plaintiffs. (ECF No. 94.) The motion is
supported by the Affirmation of Michael H. Sussman, in which he affirms, among other things,
that (A) Settling Plaintiffs negotiated a satisfactory settlement agreement with Defendant Highland
Lake Homeowners Association and accordingly seeks to voluntarily discontinue their claims; and
(B) counsel for Defendants consents to dismissing Defendants’ counterclaims against the Settling
Plaintiffs. (ECF No. 95.)
Mr. Sussman’s representation that Defendants wish to voluntarily discontinue their counterclaims
against Settling Plaintiffs is an insufficient record for this Court to dismiss counterclaims with
prejudice. Instead, the Court instructs Defendants’ counsel to write to this Court on, or before,
April 30, 2021, to confirm whether Defendants consent to the voluntary dismissal of counterclaims
against the Settling Plaintiffs. In the event that the Settling Plaintiffs and Defendants agree to
resolve claims by and against those parties, they are further instructed to submit a jointly signed
and submitted stipulation of voluntary dismissal of the relevant claims.


                                                                    Dated: April 21, 2021
                                                                           White Plains, NY


                                                                    SO ORDERED.


                                                                    _____________________
                                                                    Nelson S. Román, U.S.D.J.
Case 7:18-cv-04622-NSR-PED Document 100 Filed 04/21/21 Page 2 of 4
Case 7:18-cv-04622-NSR-PED Document 100 Filed 04/21/21 Page 3 of 4
Case 7:18-cv-04622-NSR-PED Document 100 Filed 04/21/21 Page 4 of 4
